Citation Nr: 0632887	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  04-19 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a right hand (major) laceration.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from January 1972 to February 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Phoenix, Arizona Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

The veteran's residuals of right hand lacerations are 
manifested by asymptomatic, nondisfiguring scars, which do 
not affect function of the hand, and by mild incomplete 
paralysis of the median nerve, without sensory deficit, 
productive of weakness of Muscle Group IX that is no more 
than moderately disabling.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent 
residuals of right hand lacerations have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.55, 4.56, 4.73, Diagnostic Code 5309, 4.124a, 
Diagnostic Code 8515 (2006); 38 C.F.R. § 4.124a, Diagnostic 
Codes 5224 and 5228 (as in effect prior to, and from, August 
26, 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800 - 7805 
(as in effect prior to, and from August 30, 2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.   As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, because the October 2002 rating decision 
granted the veteran's claim of entitlement to service 
connection for a right hand disability, such claim is now 
substantiated.  As such, his filing of a notice of 
disagreement as to the October 2002 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.

The March 2004 Statement of the Case, under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant diagnostic codes (DC) for scars and 
neurological conditions, and included a description of the 
rating formulas under those diagnostic codes.  The appellant 
was thus informed of what was needed to achieve a higher 
schedular rating.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
a higher evaluation for the service-connected disability on 
appeal.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and VA reports of 
examination.  Additionally, the claims file contains the 
veteran's statements in support of his claim.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

As the veteran takes issue with the initial rating assigned 
when service connection was granted for a right hand 
disability, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings. Fenderson v. West, 12 
Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69 (2005).

During the pendency of the veteran's appeal, the schedular 
criteria by which ankylosis and limitation of motion of the 
fingers are rated changed.  See 67 Fed. Reg. 48784-48787 
(Jul. 26, 2002) (effective August 26, 2002).  The regulations 
pertaining to evaluation of scars also changed (effective 
August 30, 2002).

As a preliminary matter, the Board notes that in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent that it conflicts with the precedents of the United 
States Supreme Court (Supreme Court) and the Federal Circuit.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies. If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim. If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision. VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.
For diseases of the peripheral nerves, disability ratings are 
based on whether there is complete or incomplete paralysis of 
the particular nerve.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases 
of the Peripheral Nerves (2005).  Complete paralysis of the 
median nerve produces inclination of the hand to the ulnar 
side with the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, and the thumb in the plane of the hand (ape hand); 
incomplete and defective pronation of the hand with the 
absence of flexion of the index finger, feeble flexion of the 
middle finger, inability to make a fist, and index and middle 
fingers that remain extended; inability to flex the distal 
phalanx of the thumb with defective opposition and abduction 
of the thumb at right angles to the palm; weakened flexion of 
the wrist; and pain with trophic disturbances.  38 C.F.R. § 
4.124a, Diagnostic Code 8515 (2005).

Disability ratings for diseases of the peripheral nerves 
under Diagnostic Code 8515 are based on relative loss of 
function of the involved extremity with attention to the site 
and character of the injury, the relative impairment of motor 
function, trophic changes, or sensory disturbances.  See 38 
C.F.R. § 4.120 (2005).  

Pertinent criteria for evaluating muscle injuries are as 
follows:

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 4.56 
(2006).

Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury. Simple 
wound of muscle without debridement or infection. (ii) 
History and complaint. Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings. Minimal scar. No 
evidence of fascial defect, atrophy, or impaired tonus. No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint. Service department record or other evidence of in-
service treatment for the wound. Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large[[Page 348]]low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring. (ii) History and 
complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side. Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury. Through 
and through or deep penetrating wound due to high- velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring. (ii) History 
and complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track. Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area. Muscles swell and harden abnormally in 
contraction. Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function. If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile. 38 C.F.R. § 4.56 (2005).

Legal Analysis

The veteran asserts that an increased initial evaluation is 
warranted for his service-connected right hand disability.  
Service medical records establish that the veteran is right 
hand dominant.  In this regard, the veteran's disability is 
currently assigned a 10 percent evaluation under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515 (pertaining to diseases of the 
peripheral nerves), which is warranted when there is mild 
incomplete paralysis of the median nerve of the major upper 
extremity.  The next higher, 30 percent, disability rating is 
warranted for moderate incomplete paralysis of the median 
nerve of the major upper extremity.  A 50 percent disability 
rating is warranted for the major upper extremity for severe 
incomplete paralysis of the median nerve, and a 70 percent 
disability rating is warranted for the major upper extremity 
for complete paralysis of the median nerve. 

In this case, the Board finds that under the criteria set 
forth in 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2005), the 
veteran's disability corresponds to the currently assigned 10 
percent evaluation.  In this regard, on VA examination in 
August 2002, the veteran who is right hand dominant, reported 
that he had weakness of the right thumb which had impaired 
his ability to grasp and hold and that he occasionally had a 
pinching sensation of the right thumb.  On physical 
examination, the examiner reported that on the veteran's 
right thumb flexor and extensor muscles were weak, his grip 
was weak, and he did not have any sensory deficit.

On VA examination in July 2004, the veteran complained of 
throbbing, weakness, and difficulty with his handwriting.  On 
physical examination, the examiner reported that there was no 
atrophy of the veteran's right thenar muscle and that he had 
3+/5 muscle strength in all muscle groups of the right hand 
compared to the left hand, including those innervated by the 
median, ulnar, and radial nerves.  The examiner further 
indicated that no sensory signs were noted, the veteran's 
Tinel sign was negative, and his reflexes were 2+ and 
symmetric in the upper extremities.  The examiner also 
indicated that there was likely no paralysis in the veteran's 
median nerve, but if there was it was mild.  

Therefore, based on the above referenced medical findings, 
the Board concludes that the neurological manifestations of 
the veteran's right hand disability correspond to the 
currently assigned 10 percent evaluation, which is warranted 
for mild, incomplete paralysis of the median nerve.  The 
Board notes that a higher evaluation is not warranted at this 
time under DC 8515 as the evidence does not establish that 
the veteran's symptomology reflects moderate or severe 
incomplete paralysis.  

The Board has also considered whether the veteran is entitled 
to a higher rating under any other Diagnostic Code.  In this 
case, as the veteran's right thenar eminence muscle is 
involved, the Board concludes that 38 C.F.R. § 4.73, 
Diagnostic Code 5309 (pertaining to Muscle Group IX, the 
muscle group that acts in grasping movements of the hand) is 
for consideration.  However, a muscle injury rating will not 
be combined with a peripheral nerve paralysis rating of the 
same body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55 (2006).  Hence, the Board must 
consider only whether a higher rating is warranted under 
5309.  Diagnostic Code 5309 provides that injuries of Group 
IX are to be rated on limitation of motion, but that a 
minimum 10 percent rating is to be assigned for such muscle 
group impairment.  

The regulations pertaining to ankylosis and limitation of 
motion of finger injuries underwent revision on August 26, 
2002.  Therefore, the Board will consider the regulations in 
effect both prior to and since August 26, 2002.  

Prior to August 26, 2006, individual thumb injuries were 
rated under 38 C.F.R. § 4.71a, Diagnostic Code is 5224 
(pertaining to ankylosis of the thumb).  Under this Code 
favorable ankylosis of the major thumb warrants a 10 percent 
rating.  In this case, there is no evidence that the 
veteran's thumb was anklyosed on VA examination in August 
2002.  However, the Board observes that on the same 
examination the veteran reported that he had weakness of the 
right thumb which impaired his ability to grasp and hold and 
the examiner reported that his grip was weak.  As such, 
because the veteran experiences functional loss due to 
weakness on his right hand, the Board, considering the 
criteria set forth in 38 C.F.R. §§ 4.40 and Deluca, finds 
that the veteran's right hand disability is moderately 
disabling and that a 10 percent evaluation is warranted under 
Diagnostic Code 5309 and 5224 (as in effect prior to August 
26, 2002).

The Board finds that under the revised regulations pertaining 
to injuries of the fingers in effect from August 26, 2002, 
the veteran is also entitled to no more than a 10 percent 
evaluation.  In this regard, 38 C.F.R. § 4.71a, Diagnostic 
Code 5228 (pertaining to limitation of motion of the thumb) 
(effective since August 26, 2002) is applicable.  Under this 
code, a 20 percent evaluation is warranted for the major 
thumb when there is a gap of more than two inches (5.1 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  In this regard, there is 
no evidence that there is a gap of two inches between the 
veteran's thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  However, on VA examination 
in July 2004, the veteran reported that he experienced 
throbbing and weakness in his thumb and the examiner reported 
that the veteran had functional impairment of his right hand.  
Therefore, as the evidence of record does not demonstrate 
that the veteran has compensable limitation of motion of his 
thumb, but continues to demonstrate functional loss due to 
weakness, the Board, considering the criteria set forth in 38 
C.F.R. §§ 4.40 and Deluca, finds that the veteran's right 
hand laceration disability continues to be moderately 
disabling, thus not entitling him to an evaluation greater 
than 10 percent for limitation of motion of his right hand 
disability under Diagnostic Code 5228 (in effect since August 
26, 2006).

In conclusion, the Board finds that under Diagnostic Code 
5309 (pertaining to Muscle Group IX injuries) and the old and 
revised regulations pertaining to the fingers in effect prior 
to and since August 26, 2002, the veteran is entitled to no 
more than a 10 percent evaluation for his right hand 
laceration residuals, which is moderately disabling.



2.  Scars

In determining whether the veteran is entitled to a separate 
evaluation for his right hand laceration scars, the Board has 
considered the regulations in effect both prior to and since 
August 30, 2002.  With respect to the regulations in effect 
prior to August 30, 2002, the Board concludes that the 
veteran is not entitled to a separate evaluation.  On VA 
examination in August 2002, the examiner noted that the 
veteran had two well-healed laceration scars over the thenar 
eminence on his right thumb.  It was reported that one scar 
was one inch in length, curvilinear and V-shaped, while the 
other scar was one-half an inch, nontender, and noninflamed.  
As such, because the evidence does not show that the veteran 
has disfiguring scars of the head, face or neck, or second or 
third degree burn scars, a separate compensable evaluation is 
not warranted under Diagnostic Code 7800, 7801, 7802 
(effective prior to August 30, 2002).  Similarly, because 
there is no evidence that the scars are superficial, poorly 
nourished, with repeated ulceration or that the scars are 
superficial, tender, and painful on objective examination, a 
separate, compensable evaluation is also not warranted under 
Diagnostic Code 7803 or 7804 (effective prior to August 30, 
2002).  

With respect to the regulations in effect since August 30, 
2002, the examiner from the veteran's July 2004 VA 
examination noted that the veteran had well-healed scars over 
the thenar eminence on the right thumb.  Thus, the Board 
finds that because the record does not demonstrate that the 
veteran's current residual scar is deep or causes limited 
motion and exceeds 6 square inches, 144 square inches or 
greater, unstable, ulcerating, or painful on exam, the 
veteran is not entitled to a compensable rating under 
Diagnostic Codes 7801, 7802, 7803, or 7804 (effective since 
August 30, 2002).  The Board also notes that because the 
veteran does not have disfigurement of the head, face or 
neck, a separate compensable rating is not warranted under 
Diagnostic Code 7800 (effective since August 30, 2002).  

With respect to Diagnostic Code 7805 (as in effect both prior 
to and from August 30, 2002), where scars are rated on 
limitation of function of the part affected, there is no 
evidence that the veteran's scars cause limitation of 
function of the veteran's thumb.  Moreover, as discussed 
above, the veteran has already been assigned a 10 percent 
evaluation based on limitation of motion of his thumb.  
Therefore, a separate evaluation is not warranted under this 
Code, as the veteran has already been compensated for such 
symptomology.  The rating schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomology; such a result would overcompensate him or 
her for the actual impairment of earning capacity.  See 
38 C.F.R. § 4.14 (2005);  See Esteban v. Brown, 6 Vet. App 
259 (1994).

In conclusion, the Board finds that the veteran is not 
entitled to a separate evaluation under the old or revised 
regulations pertaining to scars.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, the record before the Board does not contain evidence 
of "exceptional or unusual" circumstances that would 
preclude the use of the regular rating schedule.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of right hand lacerations is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


